          Case 1:19-cv-06386-AJN Document 58 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               1/19/2021


 BDG Gotham Residential, LLC, et al.,

                       Plaintiffs,
                                                                     19-cv-6386 (AJN)
                –v–
                                                                     20-cv-3199 (AJN)
 Western Waterproofing Company, Inc., et al.,
                                                                         ORDER
                       Defendants.




 Western Waterproofing Company, Inc.,

                       Plaintiff,

                –v–

 Zurich American Insurance Company, et al.,

                       Defendants.




ALISON J. NATHAN, District Judge:

        Consistent with the Court’s statements at the initial pretrial conference held for both of

the above-captioned cases on January 15, 2021, at 3:15 p.m., it is

       ORDERED that the request to stay discovery in No. 19-cv-6386 is DENIED. The Court

will enter the parties’ proposed case management plan with the dates proposed by the Plaintiffs.

       It is further ORDERED that the Plaintiffs’ request for leave to file a pre-discovery motion

for partial summary judgment in No. 19-cv-6386 is DENIED.

       It is further ORDERED that the request to stay discovery in No. 20-cv-3199 is

GRANTED. Discovery in that matter is stayed pending disposition of the parties’ intended
          Case 1:19-cv-06386-AJN Document 58 Filed 01/19/21 Page 2 of 2




motions for summary judgment. The Court will not enter a case management plan at this time

and will direct the parties to file a new proposed case management plan after disposition of any

summary judgment motions, if necessary.

       It is further ORDERED that the parties shall confer and file a joint letter no later than

February 19, 2021, informing the Court whether they would like a referral to a magistrate judge

or the District’s mediation program for purposes of pursuing a global settlement in the two

related cases.

       SO ORDERED.


    Dated: January 19, 2021
           New York, New York
                                                     ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge




                                                     2
